NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              DARCI V., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, M.V., Appellees.

                              No. 1 CA-JV 16-0413
                                FILED 4-6-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD511143
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

Czop Law Firm PLLC, Higley
By Steven Czop
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda L. Adams
Counsel for Appellee Department of Child Safety
                           DARCI V. v. DCS, M.V.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1           Darci V. (“Mother”) appeals the superior court’s termination
of her parental rights to her daughter M.V. For the following reasons, we
affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2           Mother and Brett M. (“Father”) are the biological parents of
M.V., born on July 28, 2015.1 Mother’s rights to her son L.V., born June 4,
2013, were terminated in April 2014, after Mother failed to appear at the
termination hearing, and based on chronic substance abuse and time in an
out-of-home placement exceeding six months.

¶3           In August 2015, the Arizona Department of Child Safety
(“DCS”) initiated dependency proceedings as to M.V., alleging Mother
neglected M.V. because of her substance abuse, mental illness, lack of stable
housing or employment, and involvement in domestic violence. In October
2015, the superior court adjudicated M.V. dependent. In June 2016, DCS
moved to terminate Mother’s parental rights, alleging as grounds for
severance Mother’s chronic abuse of dangerous drugs and M.V.’s
out-of-home placement of nine months or longer.

¶4          The superior court terminated Mother’s parental rights on
both grounds in September 2016. The court also found severance was in
M.V.’s best interests.2 Mother timely appealed. We have jurisdiction


1      Father’s parental rights to M.V. were terminated in August 2016.
Father is not a party to this appeal.

2      Mother does not challenge the superior court’s best interests finding
on appeal. Mother has therefore waived any claim regarding that finding.
See State v. Carver, 160 Ariz. 167, 175 (1989) (“Failure to argue a claim usually
constitutes abandonment and waiver of that claim.”).



                                       2
                          DARCI V. v. DCS, M.V.
                           Decision of the Court

pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona
Revised Statutes (“A.R.S.”) sections 8-235(A), 12-120.21(A)(1) and -2101(A)
(2016).3

                               DISCUSSION

¶5              A parent-child relationship may be terminated when a court
finds at least one of the statutory grounds for severance and determines that
severance is in the child’s best interests. A.R.S. § 8-533(B); Mary Lou C. v.
ADES, 207 Ariz. 43, 47, ¶ 8 (App. 2004). We review a court’s severance
determination for an abuse of discretion, adopting its findings of fact unless
clearly erroneous. Id. A court’s decision “must be based on clear and
convincing evidence [and] will be affirmed unless we must say as a matter
of law that no one could reasonably find the evidence to be clear and
convincing.” Denise R. v. ADES, 221 Ariz. 92, 94, ¶ 7 (App. 2009) (quotation
omitted). We do not reweigh the evidence on appeal. Jesus M. v. ADES, 203
Ariz. 278, 282, ¶ 12 (App. 2002).

A.     Grounds for Severance.

¶6             Mother argues DCS failed to prove either ground for
severance by clear and convincing evidence because: (1) Mother tested
negative for drugs, did not need to participate in substance abuse
treatment, and did not appear under the influence during her visits with
M.V.; and (2) Mother made appreciable efforts to comply with offered
services because she completed some drug testing; substance abuse intake,
through which no counseling was recommended; completed visitations,
most parent aide’s goals, and parenting classes; demonstrated parenting
ability; and visited M.V. despite having an unstable housing situation.

¶7             Under A.R.S. § 8-533(B)(3), a parent’s rights may be
terminated when the parent has a history of chronic drug abuse, resulting
in an inability to discharge parental responsibilities. Severance on this basis
is appropriate when the court also finds “there are reasonable grounds to
believe that the condition will continue for a prolonged and indeterminate
period.” Raymond F. v. ADES, 224 Ariz. 373, 377, ¶ 15 (App. 2010).




3      We cite to the current version of applicable statutes or rules when no
revision material to this case has occurred.



                                      3
                          DARCI V. v. DCS, M.V.
                           Decision of the Court

      1.     History of Chronic Drug Abuse.

¶8          At the severance hearing, a DCS case worker testified Mother
had a history of substance abuse. Mother self-reported her history of
methamphetamine and marijuana use, and parental rights to her first child
were terminated because of substance abuse.

¶9            In December 2013, Mother was evaluated by an independent
psychologist. The psychologist noted Mother had a significant, long-term
history of drug abuse. Mother was diagnosed with poly-substance
dependence, alcohol dependence, and mood and personality disorders
with dependent, narcissistic and histrionic traits. The psychologist stated
Mother has an “addictive personality” and that “long term alcohol
dependence [is] evident.” Mother was offered the opportunity to
participate in an updated psychological evaluation, but she failed to
demonstrate sobriety for the necessary 30 days to qualify for the service.
Therefore, DCS could not order an updated psychological evaluation.

      2.     Inability to Discharge Parental Responsibilities.

¶10           When determining whether a parent can discharge parental
responsibilities with a history of chronic substance abuse, the court must
consider how the substance abuse hinders the parent’s ability to effectively
parent. Raymond F., 224 Ariz. at 377–78, ¶ 19. In making this finding, the
court has flexibility to consider the circumstances of each case. Id. at 378,
¶ 20.

¶11            At the severance hearing, the DCS case worker testified
Mother was offered the following services: TASC drug testing; a referral to
TERROS Family First drug treatment; parent aide services; domestic
violence counseling; psychological evaluation; housing and employment
assistance; and supervised visitations. However, Mother failed to test
consistently with TASC, having missed approximately 50 of 53 tests since
August 2015. Moreover, the court specifically ordered Mother to provide
hair follicle and urinalysis tests beginning on March 23, 2016, and Mother
did not complete the tests or missed them. According to the case worker,
Mother could not demonstrate sobriety because of the limited number of
drug tests she provided. While Mother did not complete TASC testing
within the last year, no records indicated she appeared under the influence
of drugs at her supervised visitations.

¶12           Mother completed several intakes, but none of the services
were successfully completed. Mother completed a TERROS intake, and was
not referred for services. Although Mother completed some of her visits


                                     4
                          DARCI V. v. DCS, M.V.
                           Decision of the Court

with M.V. and the parent aid, despite difficulties caused by her
homelessness, she was closed out from the parent aid service
unsuccessfully due to her inability to finish all goals, and her tardiness or
altogether cancelled visits. Mother completed intake for a domestic violence
service, but failed to participate in any classes. Throughout the case, Mother
was unable to secure stable housing, even though she was consistently
employed by a single employer for the ten months preceding the hearing.

¶13           The DCS case worker also opined Mother will be unable to
successfully parent in the foreseeable future because Mother failed to
consistently participate in offered services, her substance abuse,
involvement in domestic violence, and unstable housing. The court found
Mother “has not demonstrated that she can maintain sobriety in order to
parent the child.”

       3.     Reasonable Belief Chronic Substance Abuse Will Continue.

¶14          Evidence sufficient to support a finding that Mother’s
substance abuse will continue may include her abuse history and failure to
complete or engage in offered services. Raymond F., 224 Ariz. at 378–79,
¶ 26. A parent’s failure to abstain from substances despite a pending
severance is “evidence [the parent] has not overcome [his or her]
dependence on drugs.” Id. at 379, ¶ 29.

¶15           Mother failed to consistently participate in drug testing
ordered by the court after the severance motion was filed by DCS. The
record provides reasonable evidence supporting the court’s conclusion that
“there are reasonable grounds to believe that [Mother’s chronic substance
use] will continue for a prolonged indeterminate period,” and DCS made
“reasonable efforts to provide Mother with rehabilitative services but those
efforts have been unsuccessful.”

¶16           Because we accept the court’s findings of fact unless clearly
erroneous, we find the court did not err in severing Mother’s rights to M.V.
See Maricopa County Juv. Action No. JS-501568, 177 Ariz. 571, 576 (App. 1994).
When clear and convincing evidence supports at least one of the grounds
for severance, we need not address the other reasons for severance. Crystal
E. v. DCS, 1 CA-JV 16-0236, 2017 WL 897343, *1, ¶ 5 (App. Mar. 7, 2017);
Jesus M., 203 Ariz. at 280, ¶ 3.




                                      5
                 DARCI V. v. DCS, M.V.
                  Decision of the Court

                      CONCLUSION

¶17   For the foregoing reasons, we affirm.




                 AMY M. WOOD • Clerk of the Court
                  FILED: AA




                               6